DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-12, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are the same as those given on p. 5-6 of the Notice of Allowance dated 2/18/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MICHAEL A BAND/Primary Examiner, Art Unit 1794